     Case: 2:20-cv-05405-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 1 of 9 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

STEPHEN MOYER, Administrator of                )       CASE NO.
the Estate of Charlotte J. Finck, et al.       )
                                               )       JUDGE
         Plaintiffs,                           )
                                               )       NOTICE OF REMOVAL
         v.                                    )
                                               )
SIMBAD LLC, et al.                             )
                                               )
         Defendants.                           )


         To:    The Honorable Judges of the United States District Court for the Southern District

of Ohio, and Clerk of the Court of Common Pleas Franklin County, Ohio:

         Pursuant to 28 U.S.C. §§ 1441 and 1331, Defendant Greatwide Dallas Mavis, LLC

(“Greatwide”) removes this action from the Court of Common Pleas of Franklin County, Ohio to

the United States District Court for the Southern District of Ohio, Eastern Division. Greatwide

represents the following in accordance with the requirement of 28 U.S.C. § 1146(a) for a “short

and plain statement of the grounds for removal.”

A.       Background and Procedural Requirements

         1.     On September 26, 2019, Plaintiffs Stephen Moyer, Administrator of the Estate of

Charlotte J. Finck, William Popovich, Charles Popovich, and Sarah Popovich (“Plaintiffs”)

initiated suit in the Franklin County Court of Common Pleas, Case Number 19 CV 007808,

styled as Stephen Moyer, Administrator of the Estate of Charlotte J. Finck, et al. v. Simbad LLC,

et al. (the “State Court Action”).

         2.     Nearly one year later, on August 18, 2020, Plaintiffs filed a First Amended

Complaint (“First Amended Complaint”) and named Greatwide as a Defendant for the first time.


                                                   1
  Case: 2:20-cv-05405-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 2 of 9 PAGEID #: 2




Greatwide was served with a copy of the summons and the First Amended Complaint on

September 17, 2020. (See Exhibit “A,” Service of Process and First Amended Complaint.)

       3.      This Notice of Removal is timely because it is being filed within 30 days after

receipt by Greatwide of the initial pleading setting forth the claims for relief against it, as

required by 28 U.S.C. § 1446(b).

       4.      Plaintiffs allege in the First Amended Complaint that they sustained damages

arising from a motor vehicle accident that occurred in Franklin County, Ohio on March 25, 2019.

Although the First Amended Complaint improperly characterizes Greatwide as a motor carrier,

Plaintiffs essentially seek to hold Greatwide liable for freight brokerage activities.       It is

undisputed that Greatwide is a federally licensed broker and motor carrier, and it is clear that

Greatwide’s role in this matter was that of a federally licensed transportation broker. (See

Exhibit “B” – Declaration of Reggie Smith); see also Exhibit “A”, First Amended Complaint, ¶

93.)

       5.      Greatwide has been brokering loads to Defendant Simbad, LLC since January 24,

2013 as evidenced by the original Broker/Carrier Agreement attached hereto as Exhibit “C.”

(See also Exhibit “B” – Declaration of Reggie Smith). The load described in Plaintiffs’ First

Amended Complaint was submitted to Defendant Simbad, LLC (“Simbad”) pursuant to the

Broker/Carrier Agreement entered into between Greatwide and Simbad in January 2013. Id. It

can hardly be argued that Greatwide was anything but a broker and that Simbad was anything but

a motor carrier as Simbad was transporting the subject load at the time of the accident. (Ex. “A,”

First Amended Complaint , ¶¶ 64-65.) Accordingly, Plaintiffs’ characterizations of Greatwide as

a “Motor Carrier” throughout the First Amended Complaint are erroneously asserted in a failed




                                                2
     Case: 2:20-cv-05405-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 3 of 9 PAGEID #: 3




attempt to create motor carrier liability to Greatwide despite Greatwide having no actual role as a

“Motor Carrier” in the subject shipment.

         6.    Greatwide has been brokering loads on behalf of Alton Steel since at least 2018

and has brokered 49 loads on behalf of Alton Steel, all of which were carried out by a motor

carrier other than Greatwide. (See Exhibit “B” – Declaration of Reggie Smith). Accordingly,

Greatwide acted pursuant to its federally licensed authority as a transportation broker with

respect to the load described in Plaintiffs’ First Amended Complaint.

B.       The United States District Court for the Southern District of Ohio Has Original
         Jurisdiction Over the Claims against Greatwide

         7.    This case is removable under the jurisdictional grant set forth in 28 U.S.C. § 1331

given that Plaintiffs’ cause of action against Greatwide implicates the Court’s original

jurisdiction as it arises under the Constitution, laws, or treaties of the United States.

         8.    Plaintiffs allege negligence-based claims against Greatwide and these claims arise

out of alleged personal injuries. An objective analysis of Plaintiffs’ allegations in the First

Amended Complaint reveal the claims arise from Greatwide’s services as a licensed freight

broker arranging for the transportation by motor carrier of goods through interstate commerce.

(First Amended Complaint, Exhibit “A,” First Amended Complaint, ¶¶ 19, 93, 96, 101-113.)

         9.    Removal is proper because Greatwide is a licensed freight broker which arranges

the transportation of goods through interstate commerce and the claims advanced relate to the

services provided by Greatwide. The power of states to regulate the intrastate and interstate

transportation of goods is expressly preempted by the Federal Aviation Administration

Authorization Act of 1994 (“FAAAA”), Pub. L. No. 103-305, Title VI, § 601, 108 Stat. 1569,

1605 (eff. Jan. 1, 1995). The FAAAA completely preempts state law claims that have the force



                                                   3
    Case: 2:20-cv-05405-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 4 of 9 PAGEID #: 4




and effect of law related to a price, route, or service with respect to the transportation of

property.

        10.       After deregulating the trucking industry through the Motor Trucking Act of 1980,

Congress enacted the FAAAA in 1994 in an effort to avoid “a State’s direct substitution of its

own governmental commands for ‘competitive market forces’ in determining (to a significant

degree) the services that motor carriers will provide.” Rowe v. New Hampshire Motor Transp.

Ass’n, 552 U.S. 364, 368, 372 (2008). Mirroring the language of the Airline Deregulation Act

(“ADA”) 1 enacted years earlier, the FAAAA prohibits States from “enact[ing] or enforce[ing] a

law, regulation, or other provision having the force and effect of law related to a price, route,

or service of any motor carrier[] or any motor private carrier, broker, or freight forwarder with

respect to the transportation of property.” 49 U.S.C. § 14501(c)(1) (emphasis added). State

common law is included within the “other provision having the force and effect of law” clause of

the statute. See Northwest, Inc. v. Ginsberg, 572 U.S. 273, 281-84 (2014) (interpreting the

identical language in the ADA).

        11.      Both the United States District Court for the Northern District of Ohio and the

United States District Court for the Southern District of Ohio have ruled that negligence claims

against freight brokers are completely preempted by the FAAAA. See Creagan v. Wal-Mart

Transportation, LLC, 354 F. Supp. 3d 808 (N.D. Ohio 2018), pending appeal, No. 3:16-CV-

2788, 2020 WL 5203480 (N.D. Ohio Sept. 1, 2020); Nature's One, Inc. v. Spring Hill Jersey

Cheese, Inc., No. 2:15-CV-2820, 2017 WL 4349065 (S.D. Ohio Sept. 29, 2017). (See Exhibit

“D” - Courtesy copies of Creagan and Nature’s One).



1
  The ADA states that, “a State…may not enact or enforce a law, regulation, or other provision having the force and
effect of law related to a price, route, or service of an air carrier that may provide air transportation under this
subpart.” 49 U.S.C. § 41713(b)(1).

                                                         4
  Case: 2:20-cv-05405-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 5 of 9 PAGEID #: 5




       12.     In Nature’s One, a Southern District case, a freight broker, WD Logistics, hired a

motor carrier to haul goods interstate, and such goods were negligently transported leading to

contamination. Id. at * 1. Chief Judge Algenon Marbley ruled that plaintiff’s negligence claims

against WD Logistics were preempted by the FAAAA noting “[t]he law preempts all state laws

‘related to a price, route, or service of … any motor carrier … or broker, with respect to the

transportation of property” and granted WD Logistics’ motion for summary judgment. Id. at * 2-

3 citing 49 U.S.C. § 14501(c)(1). Chief Judge Marbley cited to several decisions asserting “[t]he

law is clear that negligence claims against brokers are preempted under the FAAAA.” Id. at * 3.

       13.     Personal injury claims alleging negligent selection of a motor carrier by an

authorized freight broker have also been found to be preempted under the FAAAA. In Creagan,

supra, a group of motorists like Plaintiffs in this case brought a personal injury action against

several parties including a retailer and a freight broker alleging the retailer and freight broker

acted negligently when hiring the motor carrier to transport a shipment. Creagan, 354 F.Supp.3d

at 811. The Creagan court held that the negligent hiring claims, like the claims asserted against

Greatwide in the First Amended Complaint, were preempted by the FAAAA and the Northern

District granted the freight broker’s motion for judgment on the pleadings. Id. at 814. Given the

holdings in Nature’s One and Creagan, the claims asserted by Plaintiffs against Greatwide are

completely preempted and this Court has original jurisdiction over those claims.

       14.     Though the Supreme Court of the United States and the United States Court of

Appeals for the Sixth Circuit have not yet addressed whether negligent selection claims against

freight brokers are removable pursuant to FAAAA preemption if they originated in state court, at




                                                5
     Case: 2:20-cv-05405-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 6 of 9 PAGEID #: 6




least one district court recently held that they are 2. See Gillum v. High Standard, LLC, No. SA-

19-CV-1378-XR, 2020 WL 444371, at * 7 (W.D. Tex. Jan. 27, 2020). Gillum is analogous to

the instant case and its result is in line with Nature’s One and Creagan. In Gillum, the Western

District of Texas denied a plaintiff’s motion to remand after a defendant freight broker, Danco

Transport, was named as an additional defendant in an amended complaint and removed the case

to federal court asserting FAAAA preemption. Id. Here, the factual and procedural posture is

analogous. Accordingly, this case is properly removable and this Court has original jurisdiction

over the claims asserted against Greatwide.

C.       Other Procedural Requirements

         15.    A copy of this Notice of Removal will be promptly filed with the appropriate state

court, the Franklin County Common Pleas Court, pursuant to 28 U.S.C. § 1446(d).

         16.    Greatwide intends on filing a responsive pleading to Plaintiffs’ Complaint within

the time set forth in the Federal Rules of Civil Procedure.

         17.    The United States District Court for the Southern District of Ohio, Eastern

Division is the appropriate court for filing a Notice of Removal from the Court of Common Pleas

Franklin County, Ohio; where the action is currently pending, as the events that gave rise to

Plaintiffs’ Complaint took place in Franklin County, Ohio, and the Eastern Division is the district

and division in which the State Court Action is pending.

         18.    Pursuant to 28 U.S.C. § 1446(a), copies of all pleadings, process and orders

served upon Greatwide in this action are attached hereto as Exhibit “A.”




2
 Removal based on FAAAA preemption was also held to be proper in a property damage claim against a broker
where negligence for mishandling of embryos was alleged. Luccio v. UPS, Co., No. 9:16-CV-81703-RLR, 2017
WL 412126, at *1 (S.D. Fla. Jan. 31, 2017).

                                                   6
  Case: 2:20-cv-05405-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 7 of 9 PAGEID #: 7




       19.     Pursuant to 28 U.S.C. § 1446(d), Greatwide has served a copy of the Notice of

Removal upon all adverse parties.

       20.     Greatwide acted as a freight broker in connection with the alleged tortious

conduct that is the subject of this action and is consequently entitled to invoke FAAAA

preemption as a basis for removal. Greatwide is not obligated to seek the consent of the other

defendants in connection with this Notice of Removal. See 28 U.S.C. § 1441(c)(2) (“Only

defendants against whom a claim described in paragraph (1)(A) [original jurisdiction] has been

asserted are required to join in or consent to the removal under paragraph (1)”). Co-defendants,

however, consent to removal.

       21.     The jurisdictional allegations of this Notice were true at the time the State Court

Action was commenced against Greatwide and remain true as of the date of filing of this Notice

of Removal.

       22.     Pursuant to 28 U.S.C. § 1446(d), Greatwide is simultaneously filing a copy of the

Notice of Removal with the Clerk of the Court of Common Pleas, Franklin County, Ohio

attached hereto as Exhibit “E.”

       23.     Greatwide asserts its right to a trial by jury.

       24.     Greatwide does not waive any jurisdictional or other defenses.

       25.     Greatwide reserves the right to supplement this Notice of Removal and/or present

additional arguments in support of its entitlement to removal.

       WHEREFORE, Defendant, Greatwide Dallas Mavis, LLC, removes the above-referenced

civil action from the Court of Common Pleas, Franklin County, Ohio to the United States

District Court for the Southern District of Ohio, Eastern Division.




                                                  7
Case: 2:20-cv-05405-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 8 of 9 PAGEID #: 8




                                   Respectfully submitted,

                                   /s/ M. Salman Shah
                                   ROBERT D. BOROFF (0091866)
                                   Gallagher Sharp| LLP
                                   1215 Superior Avenue, 7th Floor
                                   Cleveland, OH 44114
                                   (216) 241-5310 (Telephone)
                                   (216) 241-1608 (Facsimile)
                                   E-Mail: rboroff@gallaghersharp.com

                                   M. SALMAN SHAH (0091231)
                                   Gallagher Sharp| LLP
                                   35 North Fourth Street
                                   Suite 200
                                   Columbus, Ohio 43215
                                   (614) 340-2299 (Telephone)
                                   (614) 340-2301 (Facsimile)
                                   E-Mail: sshah@gallaghersharp.com
                                   Attorneys for Defendant Greatwide Dallas Mavis
                                   LLC




                                      8
  Case: 2:20-cv-05405-ALM-EPD Doc #: 1 Filed: 10/15/20 Page: 9 of 9 PAGEID #: 9




                                CERTIFICATE OF SERVICE

       I hereby certify Defendant Greatwide Dallas Mavis, LLC’s Notice of Removal of Civil

Action to the United States District Court for the Southern District of Ohio was electronically

filed with the Court on October 15, 2020. Notice of this filing will be sent by operation of the

Court’s case management and electronic case filing system. A true copy of the foregoing was

also served by US Mail, postage prepaid and/or electronic mail on October 15, 2020 upon the

following:

Daniel R. Mordarski (0063228)                        Ashley Rutherford Starling (0084009)
LAW OFFICES OF DANIEL R.                             Jason E. Starling (0082619)
MORDARSKI LLC                                        WILLIS SPANGLER STARLING
5 East Long Street, Suite 1100                       4635 Trueman Boulevard, Suite 200
Columbus, Ohio 43215                                 Hilliard, Ohio 43026
(614) 221-3200 - Telephone                           (614) 586-7900 - Telephone
(614) 221-3201 - Facsimile                           (614) 586-7901 - Facsimile
dan@mordarskilaw.com                                 astarling@willisattorneys.com
Attorney for Stephen Moyer, Esq.                     jstarling@willisattorneys.com
Administrator of the Estate of Charlotte J.          Attorneys for Plaintiffs
Finck                                                Sarah, Charles, Wesley & William Popovich

                                                     Jessica A. Reese (0087028)
                                                     Joseph J. Golian (0029496)
                                                     DICKIE, MCCAMEY & CHILCOTE, P.C.
                                                     250 Civic Center Drive, Suite 280
                                                     Columbus, Ohio 43215
                                                     (614) 258-6000 Telephone
                                                     (888) 811-7144 Facsimile
                                                     jreese@dmc1aw.com
                                                     jgolian@dmc1aw.com
                                                     Counsel for Defendant Simbad, LLC




                                              /s/ M. Salman Shah
                                              ROBERT D. BOROFF (0091866)
                                              M. SALMAN SHAH (0091231)
                                              Gallagher Sharp| LLP
                                              Attorney for Defendant Greatwide Dallas Mavis,
                                              LLC

                                                9
